


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.4
























ADM Logo [admlogo.jpg]

ADM
SUPPLEMENTAL RETIREMENT PLAN


(As Amended and Restated Effective January 1, 2009)


















 















 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 
Page
ARTICLE I  INTRODUCTION
1
 
1.1
Purpose of the Plan; History
1
 
1.2
Non-Qualified “Top-Hat” Plan
1
 
1.3
Plan Document
1
 
1.4
Effective Date of Document
1
       
ARTICLE II  DEFINITIONS
2
 
2.1
Definintions
2
 
2.2
Choice of Law
4
       
ARTICLE III  PARTICIPATIO
4
 
3.1
Participation
4
       
ARTICLE IV  SUPPLEMENTAL PENSION BENEFITS
5
 
4.1
Supplemental Pensions – Cash Balance and Traditional Formula
5
 
4.2
Cash Balance Supplemental Pension
5
 
4.3
Traditional Formula Supplemental Pension
6
 
4.4
Time of Payment
7
 
4.5
Form of Payment
8
 
4.6
Payment Form Election Procedure
9
 
4.7
Cash-Out of Small Benefits
9
 
4.8
FICA Over-Payment True-Up
10
 
4.9
Special Rules
10
       
ARTICLE V  VESTING
11
 
5.1
Vesting
11
 
5.2
Forfeiture
11
       
ARTICLE VI  DISTRIBUTIONS AFTER DEATH
11
 
6.1
Survivor Benefits
11
 
6.2
Beneficiary Designation
12
 
6.3
Cash-Out of Small Benefits
13
 
6.4
No Other Survivor Benefits
14
       
ARTICLE VII  CONTRACTUAL OBLIGATIONS AND FUNDING
14
 
7.1
Contractual Obligations
14
 
7.2
Funding
15
       
ARTICLE VIII  AMENDMENT AND TERMINATION OF PLAN
15
 
8.1
Right to Amend or Terminate    
15
 
8.2
Limits on Effect of Amendment or Termination
16
       
ARTICLE IX  ADMINISTRATION/CLAIMS PROCEDURES
16
 
9.1
Administration
16
 
9.2
Correction of Errors And Duty to Review Information
17
 
9.3
Claims Procedure
17
 
9.4
Indemnification
18
 
9.5
Exercise of Authority
18
 
9.6
Telephonic or Electronic Notices and Transactions
18
       
ARTICLE X  MISCELLANEOUS
18
 
10.1
Nonassignability
18
 
10.2
Withholding
18
 
10.3
Right of Setoff
19
 
10.4
Uniformed Services Employment and Reemployment Rights Act
19
 
10.5
Successors of ADM
19
 
10.6
Employment Not Guaranteed
19
 
10.7
Gender, Singular and Plural
19
 
12.8
Captions
19
 
12.9
Validity
19
 
12.10
Waiver of Breach
19
 
12.11
Notice
19
       











--------------------------------------------------------------------------------




ADM
SUPPLEMENTAL RETIREMENT PLAN


ARTICLE I


INTRODUCTION


1.1
Purpose of the Plan; History.  The ADM SUPPLEMENTAL RETIREMENT PLAN is sponsored
by ADM and its Participating Affiliates to attract high quality executives and
to provide eligible executives with the additional benefits they would have
received under the Qualified Retirement Plan but for the limit imposed on the
compensation that can be taken into account under the Qualified Retirement Plan
(Code § 401(a)(17)), the limit imposed on the benefits accrued and payable under
the Qualified Retirement Plan (Code § 415(b)), or the reduction in the
compensation base under the Qualified Retirement Plan as a result of an election
to reduce compensation and receive Elective Deferral Credits under the ADM
Deferred Compensation Plan for Selected Management Employees I or II.



 
The Plan is the result of the merger of the Archer-Daniels-Midland Supplemental
Retirement Plan I (“Plan I”) and the ADM Supplemental Retirement II (“Plan II”)
effective January 1, 2009.  Plan I was previously “frozen” to new accruals
effective as December 31, 2004 in response to the American Jobs Creation Act of
2004 which added new Code § 409A, and ADM originally intended that Plan I
qualify for “grandfathered” treatment under Code § 409A.  Plan II was the
successor to Plan I.  All benefits that accrued after December 31, 2004 (and all
benefits accrued prior to that date that were not vested as of December 31,
2004) and before January 1, 2009, were subject to the terms of Plan II.  ADM
then determined not to treat amounts accrued and vested as of December 31, 2004,
as grandfathered under Code § 409A, and thus merged Plan I and Plan II effective
January 1, 2009.



1.2
Non-Qualified “Top-Hat” Plan.



1.2.1
ERISA Status.  The Plan is a “top-hat” plan – that is, an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2,
3 and 4 of Title I of ERISA.



1.2.2
Compliance with Code § 409A.  The Plan also is a nonqualified deferred
compensation plan that is intended to meet the requirements of paragraph (2),
(3) and (4) of Code § 409A(a), and the terms and provisions of the Plan should
be interpreted and applied in a manner consistent with such requirements,
including the regulations and other guidance issued under Code § 409A.



1.3
Plan Document.



1.3.1
Plan Documents.  The Plan consists of this document, any appendix to this
document and any document that is expressly incorporated by reference into this
document.



1.3.2
Modifications by Employment or Similar Agreement.  ADM or an Affiliate may be a
party to an employment or similar agreement with a Participant, the terms of
which may enhance or modify in some respect the benefits provided under this
Plan, including, but not necessarily limited to, an enhancement to or
modification of the benefit amount, payment forms and/or other rights and
features of the Plan.  The Plan consists only of this document and the core
documents referenced in Sec. 1.3.1. Accordingly, any contractual rights that a
Participant may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not directly from the Plan.  Nonetheless, the Plan will be applied in a manner
that takes into account any enhancements or modifications called for under an
enforceable employment or similar agreement as if such provisions were part of
the Plan; provided that, no change can be made to the Plan by means of an
employment or similar agreement that would not have been allowed by means of an
amendment to the Plan (for example, an amendment inconsistent with Code § 409A).




--------------------------------------------------------------------------------


1.4
Effective Date of Document.  The Plan (as amended and restated in this document)
is effective January 1, 2009, to apply to accruals on and after that date, and
also to accruals prior to that date with respect to any Participant (or Spouse)
who has not previously commenced payment of his/her Supplemental Pension under
Plan I or Plan II.







ARTICLE II


DEFINITIONS AND CONSTRUCTION


2.1
Definitions.



2.1.1
“ADM” means Archer Daniels Midland Company.



2.1.2
“Affiliate” means any business entity that is required to be aggregated and
treated as one employer with ADM under Code § 414(b) or (c) (and for purposes of
determining whether a Separation from Service has occurred, a standard of “at
least 80 percent” will be used to identify an Affiliate under Code § 414(b) and
(c) notwithstanding the default standard of “at least 50 percent” found in
Treas. Reg. § 1.409A-1(h)(3)).



2.1.3
“Aggregated Plan” means any other deferred compensation plan maintained by ADM
or an Affiliate that is subject to Code § 409A and that is aggregated with this
Plan under Treasury Regulation § 1.409A-1(c)(2).



2.1.4
“Beneficiary” means a person or persons designated as such pursuant to Sec. 6.2,
or the joint annuitant on joint and survivor annuity payable under the Plan.



2.1.5
“Benefit Commencement Date” means the date on which a Supplemental Pension is
paid in the form of a lump sum or starts to be paid in the form of an annuity
(taking into account any delay in payment applicable with respect to a Specified
Employee).



2.1.6
“Board” means the Board of Directors of ADM, or its Compensation Committee.



2.1.7
“Cash Balance Pension Benefit” means the benefit payable to the Participant
under the Qualified Retirement Plan determined by the balance in the
Participant’s cash balance account under the Qualified Retirement Plan.



2.1.8
“Cash Balance Participant” means a Participant who is entitled to receive a Cash
Balance Pension Benefit under the Qualified Retirement Plan.



2.1.9
“Certified Domestic Partner” means a person of the same or opposite sex who is
not a Spouse, and with respect to whom the Participant has on file with ADM (and
has not terminated) an affidavit attesting that the conditions for domestic
partner status are satisfied as specified in the Domestic Partner Policy adopted
(and as modified from time to time) by ADM.



2.1.10
“Code” means the Internal Revenue Code of 1986, as amended.



2.1.11
“Eligible Employee” means an Employee:



 
(a)
Who is employed with ADM or a Participating Affiliate (while it is a
Participating Affiliate);



 
(b)
Who is a participant in  the Qualified Retirement Plan and has his/her benefit
limited under the Qualified Retirement Plan as a result of the limits imposed
under Code §§ 401(a)(17) or 415, or as a result of his/her elective deferral
under the ADM Deferred Compensation Plan for Selected Management Employees II;
and




--------------------------------------------------------------------------------


 
(c)
Who is notified of his/her eligibility under the Plan; provided that, this
notice requirement does not apply to an Employee who was an Active Participant
in the Plan before January 1, 2009, unless he/she has a Separation from Service,
is rehired by ADM or an Affiliate on or after January 1, 2009 and renters the
Qualified Retirement Plan under the Cash Balance Pension Formula.



Either the Board or the Chief Executive Officer of ADM may determine that an
Employee described above will not be an Eligible Employee.  However, the Plan is
intended to cover only those Employees who are in a select group of management
or highly compensated employees within the meaning of ERISA §§ 201(2), 301(a)(3)
and 401(a)(1); and, accordingly, if any interpretation is issued by the
Department of Labor that would exclude any Employee from satisfying that
requirement, such Employee immediately will cease to be an Eligible Employee and
Active Participant.


2.1.12
“Employee” means any common-law employee of ADM or an Affiliate (while it is an
Affiliate).



2.1.13
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.1.14
“Normal Retirement Age” means the later of the date on which the Participant
attains age sixty-five (65) or the fifth (5th) anniversary of the date on which
the Participant commenced participation in the Qualified Retirement Plan.



2.1.15
“Participant” means an Active Participant, or a current or former Eligible
Employee who has benefits due to him/her under the Plan.  “Active Participant”
means an Eligible Employee who has become and remains an Active Participant
under Sec. 3.1.3.



2.1.16
“Participating Affiliate” means any Affiliate (while it is an Affiliate) which
employs one or more Eligible Employees.



2.1.17
“Plan” means the ADM Supplemental Retirement Plan.



2.1.18
“Plan Year” means the calendar year.



2.1.19
“Qualified Retirement Plan” means the Archer Daniels Midland Retirement Plan.



2.1.20
“Separation from Service” means that ADM and the Participant anticipate that the
Participant will perform no future services (as an Employee or contractor) for
ADM and its Affiliates or that the level of services the Participant will
perform for ADM and its Affiliates (as an Employee or contractor) will
permanently decrease to twenty percent (20%) or less of the average level of
services performed over the immediately preceding thirty-six (36) month period
(or the full period of services if the Participant has been providing services
for less than thirty-six (36) months).  In the event of a leave of absence, a
Separation from Service will be deemed to have occurred on the date that is six
(6) months (or in the case of a disability leave, twenty-nine (29) months)
following the start of such leave; provided that, if the Participant has a
statutory or contractual right to return to active employment that extends
beyond the end of such leave period, the Separation from Service will be deemed
to have occurred upon the expiration of such statutory or contractual right; and
if the individual has a Termination of Employment during such leave period, the
Separation from Service will be deemed to have occurred on such Termination of
Employment.  A “disability” leave for this purpose means an absence due to a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes the Participant to be unable
to perform the duties of his/her position of employment or any substantially
similar position.



In the case of a sale or other disposition of stock or substantial assets, or
other corporate transaction, whether a Separation from Service has occurred may
be affected by the provisions of Sec. 7.1.3.


2.1.21
“Specified Employee” means an Employee who at any time during the twelve-month
period ending on the identification date was a “key employee” as defined under
Code § 416(i) (applied in accordance with the regulations thereunder, but
without regard to paragraph (5) thereof).




--------------------------------------------------------------------------------


 
ADM may adopt a Specified Employee Identification Policy which specifies the
identification date, the effective date of any change in the key employee group,
compensation definition and other variables that are relevant in identifying
Specified Employees, and which may include an alternative method of identifying
Specified Employees consistent with the regulations under Code § 409A.  In the
absence of any such policy or policy provision, for purposes of the above, the
“identification date” is each December 31st, and an Employee who satisfies the
above conditions will be considered to be a “Specified Employee” from April 1st
following the identification date to March 31st of the following year, and the
compensation and other variables, and special rules for corporate events and
special rules relating to nonresident aliens, that is necessary in identifying
Specified Employees will be determined and applied in accordance with the
defaults specified in the regulations under Code § 409A.  Any Specified Employee
Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code § 409A that are maintained by ADM or an
Affiliate.



2.1.22
“Spouse” means a person of the opposite sex to whom the Participant is legally
married as of the determination date (including a common-law spouse in any state
that recognizes common-law marriage, provided that acceptable proof and
certification of common-law marriage has been received by ADM).



2.1.23
“Supplemental Pension” means the benefit payable to a Participant under the
Plan, which may be a Cash Balance Supplemental Pension or a Traditional Formula
Supplemental Pension.  A “Cash Balance Supplemental Pension” is a Supplemental
Pension determined under Sec. 4.2; and a “Traditional Formula Supplemental
Pension” is a Supplemental Pension determined under Sec. 4.3..



2.1.24
“Termination of Employment” means that the common-law employer-employee
relationship has ended between the individual and ADM and its Affiliates, as
determined under the employment policies and practices of ADM (including by
reason of voluntary or involuntary termination, retirement, death, expiration of
and failure to return from a recognized leave of absence, or otherwise).  A
Termination of Employment does not occur merely as a result of transfer of
employment from one Affiliate to another Affiliate, or from ADM to an Affiliate
or from an Affiliate to ADM.  In the case of an Employee working for an
Affiliate, a Termination of Employment will not occur upon the sale of the stock
of such employer such that it no longer satisfies the definition of an Affiliate
(assuming the individual continues in the employ of that employer or a new
affiliate of that employer after the sale).



2.1.25
“Traditional Formula Pension Benefit” means the benefit that is payable to the
Participant under the Qualified Retirement Plan determined under the traditional
formula.



2.1.26
“Traditional Formula Participant” means a Participant who is entitled to receive
a Traditional Formula Pension Benefit under the Qualified Retirement Plan.



2.1.27
“Trustee” means the trustee of a trust established pursuant to Sec. 7.2.



2.1.28
“Vested” means that the Participant has a Separation from Service under
circumstances where he/she is vested under Sec. 5.1.



2.2
Choice of Law.  The Plan will be governed by the laws of the State of Illinois
to the extent that such laws are not preempted by the laws of the United
States.  All controversies, disputes, and claims arising hereunder must be
submitted to the United States District Court for the Central District of
Illinois.





ARTICLE III


PARTICIPATION


3.1
Participation.




--------------------------------------------------------------------------------


3.1.1
Eligible Employees. An Eligible Employee will be eligible to participant in the
Plan once he/she has been provided with a written notice of eligibility from
ADM.



3.1.2
Payment Form Elections.  An Eligible Employee who is provided with notice of
eligibility on or after January 1, 2009 and participates in the Qualified
Retirement Plan under the Cash Balance Pension Formula will be allowed to make
an initial distribution election under the Plan during the thirty (30) day
period following the date he/she is provided with written notice of his/her
eligibility to participate in the Plan.  At the expiration of such thirty (30)
day period, the distribution election with be irrevocable and the Eligible
Employee will become an Active Participant.



If an Eligible Employee fails to file an distribution election during the thirty
(30) day period above, he/she will be deemed to have elected a lump-sum payment.
 
.

3.1.3
End of Active Participation and Participation.  An Active Participant will
continue as an Active Participant until the earliest of the following:



(a)  
The date of his/her Separation from Service;



(b)  
The date on which the Plan is terminated and liquidated pursuant to Sec. 8.2.2;
or



(c)  
The date the Participant ceases to be an Eligible Employee (other than as a
result of Separation from Service).



 
A Participant will continue as a Participant until having received a full
distribution of the benefit due under the Plan.





 
ARTICLE IV



 
SUPPLEMENTAL PENSION BENEFITS



4.1
Supplemental Pensions – Cash Balance and Traditional Formula.   A Participant
may be accruing a Cash Balance Supplemental Pension or a Traditional Formula
Supplemental Pension, but not both at the same time under the Plan.



4.2
Cash Balance Supplemental Pension.



4.2.1
Entitlement.  A Cash Balance Participant will be entitled to a Cash Balance
Supplemental Pension he/she is Vested at Separation from Service.



4.2.2
Normal Expression of Cash Balance Supplemental Pension – Lump-Sum.  A
Participant’s Cash Balance Supplemental Pension, when expressed as a single
lump-sum payment payable as of the date of determination, is equal to A minus B,
where:



 
“A” =
The balance that would have been in the Participant’s Cash Balance Account under
the Qualified Retirement Plan if credits had been determined without regard to:



 
(i)
The limit on compensation taken into account under the Qualified Retirement Plan
under Code § 401(a)(17); and



 
(ii)
The exclusion of amounts deferred by the Participant under the ADM Deferred
Compensation Plan for Selected Management Employees I or II (or other
non-qualified deferred compensation plan maintained or previously maintained by
ADM or Participating Affiliate) from the compensation base used in determining
the benefit accrued and payable under the Qualified Retirement Plan.




--------------------------------------------------------------------------------


“A” will also include the difference, if any, between the lump-sum benefit that
would be payable under the Qualified Retirement Plan without regard to the
benefit limits of Code § 415(b) and the lump-sum benefit actually payable under
the Plan.


 
“B” =
The actual balance of the Participant’s cash balance account under the Qualified
Retirement Plan on such date (as limited by Code § 415(b)).



If a Participant receives a distribution under the Qualified Retirement Plan
prior to distribution of his/her Supplemental Pension, the balance under “A” or
“B” will be determined as if not such distribution had occurred from the plan.


4.3
Traditional Formula Supplemental Pension.



4.3.1
Entitlement.  A Traditional Formula Participant will be entitled to a
Traditional Formula Supplemental Pension under this Plan if he/she is Vested at
Separation from Service.



4.3.2
Normal Expression of Traditional Formula Supplemental Pension – Single Life
Annuity at Normal Retirement Age.  A Participant’s Traditional Formula
Supplemental Pension, when expressed a single life annuity starting as of the
first day of the month following the Participant’s Normal Retirement Age (or the
first day of the month following the date of determination, if after the
Participant’s Normal Retirement Age), is equal to A minus B, where:



 
“A” =
The single life annuity that would have been payable under the Qualified
Retirement Plan starting on such date, determined without regard to:



 
(i)
The limit on compensation taken into account under the Qualified Retirement Plan
under Code § 401(a)(17);



 
(ii)
The limit on the benefit accrued and payable under the Qualified Retirement Plan
under Code § 415(b); and



 
(iii)
The exclusion of amounts deferred by the Participant under the ADM Deferred
Compensation Plan for Selected Management Employees I or II (or other
non-qualified deferred compensation plan maintained or previously maintained by
ADM or Participating Affiliate) from the compensation base used in determining
the benefit accrued and payable under the Qualified Retirement Plan.



 
“B” =
The single life annuity that is (or would be) payable to the Participant under
the Qualified Retirement Plan starting on such date (as limited by Code §
415(b)).



 
Any reference to an annuity that “would be” paid under the Qualified Retirement
Plan as of a given date, means the annuity determined as if the Participant had
received (or started to receive) his/her benefit under the Qualified Retirement
Plan as of the specified date, regardless of whether the benefit under the
Qualified Retirement Plan is actually paid then or at a later time.



4.3.3
Adjustment for Early Commencement.  If a Participant receives (or starts)
his/her Traditional Formula Supplemental Pension prior to Normal Retirement Age,
such Supplemental Pension, when expressed as a single life annuity, will equal
the single life annuity determined under Sec. 4.3.2, adjusted for early
commencement as follows:




--------------------------------------------------------------------------------


 
(a)
If the Participant’s Separation from Service occurs at or after age fifty-five
(55), and the Participant has completed ten (10) or more years of Continuous
Service (as determined under the Qualified Retirement Plan), such annuity will
be adjusted for early commencement as follows:

 
Age at Benefit
Early
Commencement Date
Commencement Factor*
   
65
100%
64
97%
63
93%
62
88%
61
83%
60
78%
59
73%
58
68%
57
62%
56
56%
55
50%

 
*
Percentage determined using straight line interpolation on the basis of age to
the last full month.

 

 
(b)
If the Participant’s Separation from Service occurs before age fifty-five (55),
and the Participant has completed ten (10) or more years of Continuous Service
(as determined under the Qualified Retirement Plan), such annuity will be
adjusted for early commencement as follows:



Age at Benefit
Early
Commencement Date
Commencement Factor*
   
65
100%
64
93.36%
63
86.67%
62
80.00%
61
73.36%
60
66.67%
59
63.36%
58
60.00%
57
56.67%
56
53.36%
55
50.00%

 






 
*
Percentage determined using straight line interpolation on the basis of age to
the last full month.



 
(c)
If the Participant has not completed ten (10) year of Continuous Service (as
determined under the Qualified Retirement Plan), early commencement is not
permitted under this Plan.




--------------------------------------------------------------------------------


4.3.4
Participant With Frozen Traditional Formula Supplemental Pension.  If a
Traditional Formula Participant has a Separation from Service and later is
rehired by ADM or an Affiliate on or after January 1, 2009, he/she may enter the
Qualified Retirement Plan under the Cash Balance Pension Formula.  In such case,
the Traditional Formula Supplemental Pension attributable to his/her prior
employment will be determined as a separate benefit under this Plan from the
Cash Balance Supplemental Pension attributable to his/her subsequent period of
employment and will be paid based upon the original Separation from Service (as
of rehire had not occurred).



4.4
Time of Payment.



4.4.1
Cash Balance Supplemental Pension.  A Participant who is entitled to a Cash
Balance Supplemental  Pension may elect to receive (or start) such Supplemental
Pension as of the following dates:



 
(a)
The first day of the month next following the Participant’s Separation from
Service;



 
(b)
The January 1 next following his/her Separation from Service; or



 
(c)
The first day of any month elected by the Participant that falls on or after the
date he/she attains age fifty-five (55), but not later than the first day of the
month following the date he/she attains Normal Retirement Age.



If a Cash Balance Participant fails to make a timely election of a Benefit
Commencement Date as provided in Sec. 4.6.2, the Benefit Commencement Date will
be the first day of the month following the Participant’s Separation from
Service.


4.4.2
Traditional Formula Supplemental Pension.  A Participant who is entitled to a
Traditional Formula Supplemental Pension will receive (or start) such
Supplemental Pension as of the later of the following dates:



 
(a)
The first day of the month next following the Participant’s Separation from
Service; or



 
(b)
If the Participant has completed ten (10) year of Continuous Service (as
determined under the Qualified Retirement Plan), the first day of the month next
following the date on which the Participant attains age fifty-five (55);
otherwise, the first day of the month next following Normal Retirement Age.



4.4.3
Required Delay for Specified Employees.  Any contrary provision notwithstanding,
a distribution to a Specified Employee will not under any circumstances be made
prior to the first day of the seventh (7th) calendar month following the
Participant’s Separation from Service, except in the case of an intervening
death of the Participant as provided in Sec. 6.1.  In the event of such a delay,
any payments that would have been paid to the Participant but for the required
delay will be accumulated (without interest or earnings adjustment) and will be
paid in a single lump sum on the first day of the seventh (7th) month.



4.5
Form of Payment.



4.5.1
Available Payment Forms.   A Participant’s Supplemental Pension will be paid in
the following payment form:



 
(a)
In the case of a Cash Balance Supplemental Pension, the Participant may elect
one of the following payment forms:



 
(i)
A lump sum; or

 
 
(ii)
A life contingent annuity, except as provided in Sec. 4.7 (for cash-out of small
benefits).



A Cash Balance Participant who elected, or was defaulted to, a life contingent
annuity may later elect a lump sum payment in lieu of the annuity provided the
election is made at least twelve (12) months prior to the Benefit Commencement
Date of the annuity (an election made within such period will not be given
effect).  A Cash Balance Participant who makes such election will receive the
lump-sum payment as of a date that is five (5) years after what would have been
the original Benefit Commencement Date.


 
(b)
In the case of a Traditional Formula Supplemental Pension, the Supplemental
Pension will be paid in the form of a life contingent annuity, except as
provided in Sec. 4.7 (for cash-out of small benefits).



4.5.2
Life Contingent Annuity Forms.  Where a Participant’s Supplemental Pension is
payable as a life contingent annuity, the Participant may elect to receive such
annuity in either of the following forms:



 
(a)
A single life annuity – that is, a monthly annuity payable to the Participant
for the life of the Participant; or



 
(b)
A joint and survivor annuity – that is, a monthly annuity payable to the
Participant for the life of the Participant and, upon the Participant’s death,
if the Participant’s Spouse or Certified Domestic Partner survives the
Participant, a monthly annuity payable to the Spouse or Certified Domestic
Partner for his/her life equal to fifty percent (50%), seventy five percent
(75%) or one-hundred percent (100%), as selected by the Participant, of the
annuity previously payable to the Participant.



A joint and survivor annuity will be payable only if the Participant has a
surviving Spouse or Certified Domestic Partner on the Benefit Commencement Date
of the Supplemental Pension Benefit.  If the Participant is not married on the
Benefit Commencement Date (including if the Spouse or Certified Domestic Partner
predeceased the Participant or in the event of a divorce or revocation of a
domestic partner affidavit), the Supplemental Pension will be paid as a single
life annuity in accordance with subparagraph (a).


A joint and survivor annuity will be the actuarial equivalent of the following:



 
(i)
In the case of a Cash Balance Participant, the actuarial equivalent of the
lump-sum amount determined under Sec. 4.2.2; or

 
 
(ii)
In the case of a Traditional Formula Participant, the actuarial equivalent of
the single life annuity starting on the same date as the joint and survivor
annuity, which is the single life annuity determined under Sec. 4.3.2, adjusted
(if applicable) under Sec. 4.3.3.



Actuarial equivalence for this purpose will be determined using the following
actuarial assumptions: Interest – six percent (6%) annual rate; Mortality – the
mortality table used to convert between annuity forms under the Qualified
Retirement Plan for an annuity starting as of the Benefit Commencement Date of
the Supplemental Pension under this Plan.


 
If a Participant whose Supplemental Pension is payable as a life contingent
annuity fails to timely elect a specific form of annuity prior to the Benefit
Commencement Date, he/she receive his/her Supplemental Pension in the form of a
joint and survivor annuity with a fifty percent (50%) survivor percentage, if
the Participant has a surviving Spouse or Certified Domestic Partner; otherwise,
in the form of a single life annuity.



4.6
Payment Form Election Procedure .



4.6.1
Election Procedure.  An election as to the time and/or form of payment will be
effective only if it is made by the Participant in such manner and in accordance
with such rules as may be prescribed for this purpose by ADM (including by means
of a voice response or other electronic system under circumstances authorized by
ADM).



4.6.2
Timing - Cash Balance Participants.  In the case of a Cash Balance Participant,
a payment time and form election will be effective only if it is received in
properly completed form by ADM by the following date:



 
(a)
If the Participant was an Active Participant on December 31, 2008 and his/her
Traditional Formula Supplemental Pension was converted to a Cash Balance
Supplemental Pension as of January 1, 2009, the payment election form due date
is December 31, 2008.



 
(b)
Otherwise, the payment election form due date is 30 days after the Cash Balance
Participant becomes eligible to participate in the Plan.



If a payment time and form election is not received by such date, default
elections will apply as specified in the Plan.


4.6.3
Timing - Traditional Formula Participants.  In the case of a Traditional Pension
Formula Participant, a payment form election will be effective only if it is
received in properly completed form by ADM as of a date determined by ADM prior
to the Benefit Commencement Date.



4.7
Cash-Out of Small Benefits.



4.7.1
Mandatory Cash-Out.  Any contrary provision notwithstanding, if the value of a
Participant’s Supplemental Pension payable as of the Benefit Commencement Date
does not exceed twenty-five thousand dollars ($25,000), a lump sum of such value
will be paid to the Participant in full satisfaction of all rights under this
Plan.



 
The “value” of a Participant’s Supplemental Pension for this purpose will equal
the following:



 
(a)
In the case of a Cash Balance Participant, the lump sum amount determined under
Sec. 4.2.2 as of the Benefit Commencement Date; or



 
(b)
In the case of a Traditional Formula Participant, the present value of the
single life annuity that would be payable to the Participant starting as of the
Benefit Commencement Date, which is the single life annuity determined under
Sec. 4.3.2, adjusted (if applicable) under Sec. 4.3.3.



Present value for purposes of (b) will be determined using the following
actuarial assumptions: Interest – the annual rate of interest prescribed by the
Internal Revenue Service for purposes of Code § 417(e), with the interest rate
prescribed for October applying with respect to any payment date during the next
Plan Year; Mortality – the mortality table used to convert to lump-sum amounts
under the Qualified Retirement Plan as of the same Benefit Commencement Date.


4.7.2
Discretionary Cash-Out at the Direction of ADM.  If at any time during the
payment of an annuity the present value (determined using the factors specified
in Sec. 4.7.1) of the remaining payments due under such annuity, together with
any benefits due under all other Aggregated Plans, does not exceed the
applicable dollar amount then in effect under Code § 402(g)(1)(B), then ADM may,
in its sole discretion, direct that a lump sum of such present value under this
Plan and all other Aggregated Plans be paid to the Participant in full
settlement of all obligations under such plans to the Participant.



4.8
FICA Over-Payment True-Up.  If ADM reports benefit accruals under this Plan as
“wages” for purposes of the Federal Insurance Contributions Act (FICA) pursuant
to Code § 3121(v) on an early inclusion date prior to the date on which the
benefits are reasonably ascertainable, then performs a true-up on the resolution
date and determines that FICA taxes have been overpaid, the Participant will
receive an additional payment under this Plan in a lump-sum equal to the
over-payment amount that was charged to the Participant (the employee-portion
only) as a result of reporting benefit accruals on an early inclusion date,
without adjustment for interest or earnings.  This additional lump-sum will be
paid as of the later of the resolution date under Code § 3121(v) or the payment
due date provided in Sec. 4.4.



4.9
Special Rules.



4.9.1
Benefits Due Only for Time in Eligible Group.  If a Participant ceases to be an
Eligible Employee prior to his/her actual Separation from Service (for example,
if the Board exercises its discretion to remove the Employee as an Eligible
Employee), the Supplemental Pension payable to the Participant will be the
lesser of the Supplemental Pension that would be payable if the Participant had
a Separation from Service as of the date he/she ceased to be an Eligible
Employee, and the Supplemental Pension that would be payable if the Participant
had continued to be an Eligible Employee to the date of his/her actual
Separation from Service.



4.9.2
Transition Period Under Code § 409A.  Any contrary provision notwithstanding,
consistent with the transition relief provided under IRS Notice 2007-86, the
time and form of payment to a Participant under this Plan will be controlled by
the payment election made by the Participant under the Qualified Retirement Plan
until December 31, 2008.  A Participant who has not yet commenced his/her
benefit under this Plan as of December 31, 2008 will have his/her benefit paid
as provided in this Article without regard to this subsection.






--------------------------------------------------------------------------------




ARTICLE V


VESTING


5.1
Vesting.   A Participant will be Vested if he/she is vested and entitled to a
pension benefit under the Qualified Retirement Plan and, in the case of a
Participant who first becomes an Active Participant on or after January 1, 2009,
the Participant has been an Active Participant for at least twelve (12) months.



5.2
Forfeiture.  If a Participant has a Separation from Service before he/she is
Vested, he/she will forfeit his/her Supplemental Pension.  However, if such a
Participant is subsequently rehired by ADM or a Participating Affiliate (while
it is a Participating Affiliate), and has his/her pension benefit under the
Qualified Retirement Plan reinstated, such Participant’s Supplemental Pension
will also be reinstated under this Plan.





ARTICLE VI


DISTRIBUTIONS AFTER DEATH


6.1
Survivor Benefits.



6.1.1
Entitlement.  A Survivor Benefit will be payable under the Plan if:



 
(a)
The Participant dies after he/she is Vested but prior to the Benefit
Commencement Date of his/her Supplemental Pension; and



 
(b)
In the case of a Traditional Formula Participant, the Participant is survived by
a Spouse to whom the Participant was married throughout the one year period
preceding death, or a Certified Domestic Partner with respect to whom an
affidavit of domestic partner status has been continuously on file with ADM
throughout the one year period preceding death.



6.1.2
Survivor Benefit - Cash Balance Participant.  In the case of a Cash Balance
Participant, the Survivor Benefit will be a lump-sum payment equal to “A” minus
“B” as determined under Sec. 4.2.2.



 
The Survivor Benefit will be paid to the Participant’s Beneficiary within ninety
(90) days after the death of the Participant.



6.1.3
Survivor Benefit - Traditional Formula Participant – Death While Employed.  In
the case of a Traditional Formula Participant who dies while employed with ADM
or an Affiliate (while it is an Affiliate), the Survivor Benefit will be a life
annuity for the life of the Spouse or Certified Domestic Partners with monthly
payments equal fifty percent (50%) of A minus B, where:



 
“A” =
The single life annuity that would have been payable to the Participant under
the Qualified Retirement Plan starting on the first day of the month following
the Participant’s Normal Retirement Age (or the first day of the month following
the date of determination, if after the Participant’s Normal Retirement Age),
determined without regard to:



 
(i)
The limit on compensation taken into account under the Qualified Retirement Plan
under Code § 401(a)(17);



 
(ii)
The limit on the benefit accrued and payable under the Qualified Retirement Plan
under Code § 415(b); and



 
(iii)
The exclusion of amounts deferred by the Participant under the ADM Deferred
Compensation Plan for Selected Management Employees I or II (or
other  non-qualified deferred compensation plan maintained or previously
maintained by ADM or Participating Affiliate) from the compensation base used in
determining the benefit accrued and payable under the Qualified Retirement Plan.



 
“B” =
The single life annuity that is or would have been payable to the
Participant  under the Qualified Retirement Plan starting on such date (as
limited by Code § 415(b)).



This Survivor Benefit will be paid to the Spouse or Certified Domestic Partner
starting the first day of the calendar month following the Participant’s death.


6.1.4
Survivor Benefit – Traditional Formula Participant – Death After Separation from
Service.  In the case of a Traditional Formula Participant who dies after
Separation from Service but prior to the Benefit Commencement Date of his/her
Supplemental Pension, the Survivor Benefit will be a life annuity for the life
of the Spouse or Certified Domestic Partner with monthly payments equal to the
monthly survivor benefit that would have been paid to the Spouse or Certified
Domestic Partner if the Participant had survived to the Benefit Commencement
Date, commenced his/her Supplemental Pension in the form of a joint and survivor
annuity with a fifty percent (50%) survivor percentage, and died immediately
after the start of such annuity.



This Survivor Benefit will  be paid to the Spouse or Certified Domestic Partner
starting on the date the Participant would have started to receive his
Supplemental Pension had he/she had a Separation from Service on the date of
death and survived to start his/her Supplemental Pension on date specified in
Sec. 4.4.2.


6.1.5
Survivor Benefit – Death During Six-Month Delay Period.  If the Participant was
a Specified Employee at the time of his/her Separation from Service and thus was
subject to the delay period described in Sec. 4.4.3, and the Participant died
prior to the Benefit Commencement Date of his/her Supplemental Pension, the
Participant’s Spouse or Certified Domestic Partner may be entitled to a survivor
benefit as follows:



 
(a)
In the case of  a Cash Balance Participant who elected to receive his/her
Supplemental Pension in the form of a lump sum payment or in the case of any
Participant whose Supplemental Benefit was below the cash-out amount in Sec.
4.7.1, the Survivor Benefit will equal the lump sum amount determined under Sec.
4.2.2 or Sec. 4.7.1 (as applicable), which will be paid to the Participant’s
Beneficiary within ninety (90) days following the death of the Participant.



 
(b)
In the case of a Participant who is scheduled to receive his/her Supplemental
Pension in the form of an annuity, the Spouse or Certified Domestic Partner will
be entitled to:



 
(i)
A lump sum payment of the  monthly payments that accumulated prior to the
Participant’s death; and,



 
(ii)
If the Participant elected a joint and survivor form of annuity, a monthly
annuity for life equal to the survivor percentage (fifty percent (50%), seventy
five percent (75%) or one-hundred percent (100%)) for the form of annuity
elected by the Participant.



6.2
Beneficiary Designation.



6.2.1  
General Rule.  A Cash Balance Participant may designate any person (natural or
otherwise, including a trust or estate) as his/her Beneficiary to receive any
Survivor Benefit due under the Plan, subject to the consent requirements of Sec.
6.2.2, may change or revoke a Beneficiary designation previously made without
the consent of any current Beneficiary.



6.2.2  
Special Requirements for Participants with a Spouse or Certified Domestic
Partner.  If a Participant has a Spouse or Certified Domestic Partner at the
time of death, such Spouse or Certified Domestic Partner will be his/her
Beneficiary unless the Spouse or Certified Domestic Partner has consented in
writing to the designation of a different Beneficiary.



Consent of a Spouse or Certified Domestic Partner will be deemed to have been
obtained if it is established to the satisfaction of ADM that such consent
cannot be obtained because the Spouse or Certified Domestic Partner cannot be
located.


If a Participant’s Spouse or Certified Domestic Partner consents to the
designation of a Beneficiary, that consent cannot be revoked so long as the
designation remains in effect, but the designation cannot be changed (other than
to revoke the designation and reinstate the Spouse or Certified Domestic Partner
as the Beneficiary) without the consent of the Spouse or Certified Domestic
Partner. If a Spouse or Certified Domestic Partner consents to the designation
of a Beneficiary, and the Participant and Spouse divorce or the Participants
files a notice with ADM that the domestic partner relationship has ended, the
consent of the prior Spouse or Certified Domestic Partner does not bind a
subsequent Spouse or Certified Domestic Partner.


6.2.3  
Form and Method of Designation.  A Beneficiary designation must be made on such
form and in accordance with such rules as may be prescribed for this purpose by
ADM.  A Beneficiary designation will be effective (and will revoke all prior
designations) if it is received by ADM (or if sent by mail, the post-mark of the
mailing is) prior to the date of death of the Participant.  ADM may rely on the
latest Beneficiary designation on file (or if an effective designation is not on
file may direct that payment be made pursuant to the default provision of the
Plan) and will not be liable to any person making claim for such payment under a
subsequently filed designation or for any other reason.



 
ADM may rely on the latest designation on file with it (or may direct that
payment be made pursuant to the default provision if an effective designation is
not on file) and will not be liable to any person making claim for such payment
under a subsequently filed designation or for any other reason.



 
If a Participant designates a Beneficiary by name that is accompanied by a
description of a business, legal or family relationship to the Participant
(e.g., “spouse”, “business partner”, “landlord”), such Beneficiary will be
deemed to have predeceased the Participant if such relationship has been
dissolved or no longer exists at the death of the Participant.  If a Participant
designates a Beneficiary by name that is accompanied by a description of a
personal relationship to the Participant (e.g., “friend”), the dissolution of
that relationship will not affect the designation.



6.2.4
Default Designation.  If a Beneficiary designation is not on file with ADM, or
if no designated Beneficiary survives the Participant, the Beneficiary will be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:




(a)
The Participant’s Spouse or Certified Domestic Partner.


 

  (b)  The Participant’s children, except that if any of the Participant’s
children predecease the Participant but leave issue surviving the Participant,
such issue will take by right of representation the share their parent would
have taken if living.       
 
(c)
The Participant’s parents.
       
(d)
The Participant's brothers and sisters. 

 
 
(e)
The Participant’s estate.



 
The identity of the Beneficiary in each case will be determined by ADM.



6.3
Cash-Out of Small Benefits.  If at any time during the payment of an annuity to
a Spouse or Certified Domestic Partner, the present value of the remaining
payments due under such annuity, together with any benefits due under all other
Aggregated Plans, does not exceed the applicable dollar amount then in effect
under Code § 402(g)(1)(B), then ADM may, in its sole discretion, direct that a
lump sum of such present value under this Plan and all other Aggregated Plans be
paid to the Spouse or Certified Domestic Partner in full settlement of all
obligations under such plans to the Spouse or Certified Domestic Partner.



Present value for this purpose will be determined using the following actuarial
assumptions: Interest – the annual rate of interest prescribed by the Internal
Revenue Service for purposes of Code § 417(e), with the interest rate prescribed
for October applying with respect to any payment date during the next Plan Year;
Mortality – the mortality table used to convert to lump-sum amounts under the
Qualified Retirement Plan as of the same commencement date.


6.4
No Other Survivor Benefits.  No survivor benefits are payable to anyone with
respect to a Participant except as provided in Sec. 6.1.





ARTICLE VII


CONTRACTUAL OBLIGATIONS AND FUNDING


7.1
Contractual Obligations.



7.1.1
Obligations of Employer.  The Plan creates a contractual obligation on the part
of ADM and each Participating Affiliate to provide benefits as set forth in the
Plan with respect to:



 
(a)
Participants who are employed with ADM or that Participating Affiliate;



 
(b)
Participants who were employed with ADM or that Participating Affiliate prior to
Termination of Employment; and



 
(c)
Beneficiaries of the Participants described in (a) and (b).



A Participating Affiliate is not responsible for (and has no contractual
obligation with respect to) benefits payable to a Participant who is or was
employed with ADM or another Participating Affiliate unless the second
Participating Affiliate is a successor to the legal liabilities of the first
Participating Affiliate (for example, as a result of a merger). If a Participant
is employed with two or more employers (ADM and a Participating Affiliate, or
two or more Participating Affiliates, etc.), either concurrently or at different
times, each will be responsible for the benefit attributable to the period of
service with such employer.


Notwithstanding the contractual obligation, no Participant or Spouse entitled to
benefits under this Plan has any right, title or claim in or to any specific
assets of ADM or any Participating Affiliate, but instead has the right of a
general creditor of such employer.


7.1.2
Guarantee by Company. ADM will guarantee and assume secondary liability for the
contractual commitment of each Participating Affiliate under Sec. 7.1.1.



7.1.3
Transfer of Liability in Corporate Transaction.  In the event of a sale of the
stock to an unrelated buyer, or a disposition by means of a forward or reverse
merger involving an unrelated buyer, or similar corporate transaction, where an
employer ceases as a result of the transaction to be an Affiliate, for any
individual who remains employed with the employer after it ceases to be an
Affiliate, the transaction will not be deemed to constitute a Separation from
Service and benefits thereafter will be paid in accordance with the terms of the
Plan or, if applicable, the successor plan established by the buyer or an
affiliate in a manner consistent with Code § 409A.



 
In the event of a sale of substantial assets (such as a plant or division, or
substantially all assets of a trade or business) of ADM or an Affiliate to an
unrelated buyer, ADM and the buyer may agree to transfer the contractual
obligation and liability for benefits with respect to any individual who becomes
an employee of the buyer or an affiliate of the buyer upon the closing or in
connection with such transaction.  In such case, the transaction will not be
deemed to constitute a Separation from Service and benefits thereafter will be
paid in accordance with the terms of the Plan or a successor plan established by
the buyer or an affiliate in a manner consistent with Code § 409A.



7.2
Funding.



7.2.1
Establishment and Funding of Rabbi Trust. ADM may, in its sole and absolute
discretion, establish a “rabbi” trust to serve as a funding vehicle for benefits
payable under the Plan.  However, neither ADM nor any Participating Affiliate
will have any obligation to establish such a trust, or to fund such trust if
established.



Neither ADM nor any Participating Affiliate will transfer or contribute any
funds during any “restricted period,” as defined in Code § 409A(b)(3)(B), to any
rabbi trust established under this Section 7.2.1.  If any funds are transferred
or contributed during a restricted period and ADM certifies in writing that such
transfer or contribution was disallowed under this provision, the funds will be
deemed to have been transferred or contributed under a mistake of fact and will
be returned to ADM or the Participating Affiliate, along with any earnings
allocable to such funds, regardless of whether the rabbi trust’s terms establish
it as revocable or irrevocable.


Any rabbi trust hereby established may be revocable if so established under the
terms of the trust.  The assets of any rabbi trust hereby established will not
be held or transferred outside of the United States, and the trust will not have
any other feature that would result in a transfer of property being deemed to
have occurred under Code § 409A (for example, there will be no funding
obligation or restrictions on assets in connection with a change in financial
health of ADM or any Affiliate).


Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by ADM or any Participating Affiliate.


7.2.2
Effect on Benefit Obligations.  The establishment and funding of a rabbi trust
will not affect the contractual obligations of ADM and each Participating
Affiliate under Sec. 7.1, except that such obligations with respect to any
Participant or Beneficiary will be offset to the extent that payments actually
are made from the trust to such Participant or Spouse.  In the case of any
transfer of contractual obligations and liabilities under Sec. 7.1.3, the
parties may arrange for a transfer of assets to a rabbi trust maintained by the
buyer or an affiliate of the buyer.





ARTICLE VIII


AMENDMENT AND TERMINATION OF PLAN


8.1
Right to Amend or Terminate.



8.1.1
Amendment.  ADM may amend the Plan at any time and for any reason by action of
the following:



 
(a)
Board of Directors.  The Board can adopt any amendment to the Plan, and any
amendment that has a material negative cost impact to ADM is reserved
exclusively to the Board.



 
(b)
Benefit Plans Committee or Chief Executive Officer. The ADM Benefit Plans
Committee or the Chief Executive Officer of ADM can adopt any amendment to the
Plan that is not reserved to the Board (that is, any amendment that does not
have a material negative cost impact to ADM).  The Benefit Plans Committee or
Chief Executive Officer, in its/his/her sole and absolute discretion, can
determine the cost impact of an amendment, and the validity of amendment will
not be open to challenge if based upon a good faith determination of the cost
impact made by the Benefit Plans Committee or Chief Executive Officer.



The Benefit Plans Committee or Chief Executive Officer acts on behalf ADM in its
corporate capacity in connection with any amendment to the Plan.


 
(c)
Persons with Delegated Authority. The Board and the ADM Benefit Plans Committee
and ADM Chief Executive Officer, by resolution or written action, can delegate
the amendment authority vested in such person or body to any other person,
committee or body.



8.1.2
Termination.  ADM may terminate the Plan at any time and for any reason by
action of the Board.



8.1.3
Delayed Timing of Amendment or Termination Effective Under Code § 409A.  ADM,
acting pursuant to Sec. 8.1.1, generally will determine the effective date of
any amendment to the Plan.  However, if Code § 409A requires a delayed effective
date (for example, if an amendment changes a deferral rule in a way that must be
delayed for twelve (12) months), then the amendment will be effective as of the
later of the date determined by ADM or the earliest effective date allowed under
Code § 409A.



 
ADM generally will determine the effective date of a termination of the Plan.



8.2
Limits on Effect of Amendment or Termination.



8.2.1
No Negative Effect on Accrued Benefit.  An amendment or termination of the Plan
may not have the effect of reducing the overall benefit attributable to the
period prior to amendment or termination and payable to the Participant under
the Qualified Retirement Plan or this Plan.  This will not prohibit an amendment
that reduces or eliminates the benefit accrued and payable under this Plan and
shifts the liability for such benefit to another nonqualified retirement plan
maintained by ADM or an Affiliate, or any successor, or to the Qualified
Retirement Plan, or an amendment that is required by law or for which the
failure to adopt the amendment would have adverse tax consequences to the
Participants affected by such amendment (as determined by ADM).



8.2.2
Liquidation Terminations.  ADM may terminate the Plan and provide for the
acceleration and liquidation of all benefits remaining due under the Plan
pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). If such a termination and
liquidation occurs, all accruals under the Plan will be discontinued (and all
Active Participants will cease to be Active Participants) as of the termination
date established by ADM, and benefits remaining due will be paid in a lump-sum
at the time specified by ADM as part of the action terminating the Plan and
consistent with Treas. Reg. § 1.409A-3(j)(4)(ix).



8.2.3
Other Terminations.  ADM may terminate the Plan other than pursuant to Treas.
Reg. § 1.409A-3(j)(4)(ix).  In the event of such other termination, all accruals
under the Plan will be discontinued (and all Active Participants will cease to
be Active Participants), but all benefits remaining payable under the Plan will
be paid at the same time and in the same form as if the termination had not
occurred – that is, the termination will not result in any acceleration of any
distribution under the Plan.





ARTICLE IX


ADMINISTRATION/CLAIMS PROCEDURES


9.1
Administration.



9.1.1
Administrator.  ADM is the administrator of the Plan with authority to control
and manage the operation and administration of the Plan and make all decisions
and determinations incident thereto.  Action on behalf of ADM as administrator
may be taken by any of the following:



 
(a)
Its Benefit Plans Committee;



 
(b)
Its Chief Executive Officer; or



 
(c)
Any individual, committee, or entity to whom responsibility for the operation
and administration of the Plan is allocated by the Benefit Plans Committee or
Chief Executive Officer.



Where action is to be taken by the Board under the Plan, such action is taken in
a corporate capacity (and not as administrator) with respect to the Plan.


9.1.2
Third-Party Service Providers.  ADM may from time to time contract with or
appoint a recordkeeper or other third-party service provider for the Plan.  Any
such recordkeeper or other third-party service provider will serve in a
non-discretionary capacity and will act in accordance with directions given
and/or procedures established by ADM.



9.1.3
Rules of Procedure.  ADM may establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan.



9.2
Correction of Errors And Duty to Review Information.



9.2.1
Correction of Errors.  Errors may occur in the operation and administration of
the Plan.  ADM reserves the right to cause such equitable adjustments to be made
to correct for such errors as it considers appropriate (including adjustments to
pension statements), which will be final and binding on the Participant or
Beneficiary.



9.2.2
Participant Duty to Review Information.  Each Participant and Beneficiary has
the duty to promptly review any information that is provided or made available
to the Participant or Beneficiary and that relates in any way to the operation
and administration of the Plan or his/her payment elections under the Plan and
to notify ADM of any error made in the operation or administration of the Plan
that affects the Participant or Beneficiary within thirty (30) days of the date
such information is provided or made available to the Participant or Beneficiary
(for example, the date the information is sent by mail or the date the
information is provided or made available electronically).  If the Participant
or Beneficiary fails to review any information or fails to notify ADM of any
error within such period of time, he/she will not be able to bring any claim
seeking relief or damages based on the error.



If ADM is notified of an alleged error within the thirty (30) day time period,
ADM will investigate and either correct the error or notify the Participant or
Beneficiary that it believes that no error occurred. If the Participant or
Beneficiary is not satisfied with the correction (or the decision that no
correction is necessary), he/she will have sixty (60) days from the date of
notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 9.3.


9.3
Claims Procedure.



9.3.1
Claims Procedure.  If a Participant or Beneficiary does not feel as if he/she
has received full payment of the benefit due such person under the Plan, or if a
Participant or Beneficiary feels that an error has been made with respect to
his/her benefit under the Plan and has satisfied the requirements in Sec. 9.2.2,
the Participant or Beneficiary (or such authorized representative) may file a
claim in accordance with the claims procedure set forth in the summary created
for the Plan or other claims procedure policy adopted by ADM.  Following the
claims procedure through completion is a condition of filing an arbitration
action under Sec. 9.3.2.



The Benefits Plans Committee will decide all claims and its decision on appeal
will be final and binding subject to Sec. 9.3.2.


9.3.2
Arbitration.  If a Participant or Beneficiary follows the claims procedures but
his/her final appeal is denied, he/she will have one year to file an arbitration
action with respect to that claim, and failure to meet the one-year deadline
will extinguish his/her right to file an arbitration action with respect to that
claim.



Any claim, dispute or other matter in question of any kind relating to this Plan
which is not resolved by the claims procedures will be settled by arbitration in
accordance with the employment dispute resolution rules of the American
Arbitration Associa­tion.  Notice of demand for arbitration will be made in
writing to the opposing party and to the American Arbitration Association within
one year after the final decision on appeal is issued, and if not filed within
one year, all rights to benefits are forfeited under the Plan.  The decision of
the arbitrator(s) will be final and may be enforced in any court of competent
jurisdiction.


The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.


9.3.3
Participant Responsible for Timely Action Under Code § 409A.  The Participant
will be solely responsible for taking prompt actions in the event of disputed
payments as necessary to avoid any adverse tax consequences under Code § 409A,
even if action is required to be taken under Code § 409A in a more timely manner
than is required under the claims procedures of this Sec. 9.3.



9.4
Indemnification.  ADM and its Participating Affiliates jointly and severally
agree to indemnify and hold harmless, to the extent permitted by law, each
director, officer, and employee against any and all liabilities, losses, costs,
or expenses (including legal fees) of whatsoever kind and nature that may be
imposed on, incurred by, or asserted against such person at any time by reason
of such person’s services in the administration of the Plan, but only if such
person did not act dishonestly, or in bad faith, or in willful violation of the
law or regulations under which such liability, loss, cost, or expense arises.



9.5
Exercise of Authority. ADM, its Benefit Plans Committee and Chief Executive
Officer and any other person who has authority with respect to the management,
administration or investment of the Plan may exercise that authority in
its/his/her full discretion.  This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of this document (or any other document
established for use in the administration of the Plan) relevant to the issue
under consideration.  The exercise of authority will be binding upon all
persons; and it is intended that the exercise of authority be given deference in
arbitration, and that it not be overturned or set aside in arbitration unless
found to be arbitrary and capricious.



9.6
Telephonic or Electronic Notices and Transactions. Any notice that is required
to be given under the Plan to a Participant or Beneficiary, and any action that
can be taken under the Plan by a Participant or Beneficiary (including
distribution, consents, etc.), may be by means of voice response or other
electronic system to the extent so authorized by ADM.





ARTICLE X


MISCELLANEOUS


10.1
Nonassignability.



10.1.1
General Rule Regarding Assignment.  Neither the rights of, nor benefits payable
to, a Participant or Beneficiary under the Plan may be alienated, assigned,
transferred, pledged or hypothecated by any person, at any time, or to any
person whatsoever.  Such interest and benefits will be exempt from the claims of
creditors or other claimants of the Participant or Beneficiary and from all
orders, decrees, levies, garnishments or executions to the fullest extent
allowed by law, except as provided in Sec. 10.1.2.



10.1.2
Domestic Relations Orders.  The Plan will comply with any court order purporting
to divide the benefits payable under this Plan pursuant to a state’s domestic
relations laws to the extent permitted under Code § 409A.  However, such court
order shall be deemed to only apply to such amounts that actually become payable
to a Participant under the terms of this Plan (and shall not create a separate
interest in favor of the alternate payee).



10.2
Withholding.  A Participant must make appropriate arrangements with ADM or
Participating Affiliate for satisfaction of any federal, state or local income
tax with­holding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan.  If no other
arrangements are made, ADM or Participating Affiliate may provide, at its
discretion, for such withholding and tax payments as may be required, including,
without limitation, by the reduction of other amounts payable to the
Participant.



10.3
Right of Setoff.  Notwithstanding any other provisions of this Plan, ADM
reserves the right to withhold and setoff from any distribution or payments to a
Participant or Beneficiary under the Plan any amount owed to ADM or an Affiliate
by the Participant, whether such obligation is matured or unmatured and however
arising, at the time of (and with priority over) any such distribution or
payment.  Further, ADM reserves the right to withhold and setoff from the
Participant’s Account any amount owed to ADM or an Affiliate by the Participant,
as satisfaction of such obligation of the Participant, where such obligation is
incurred in the ordinary course of the service relationship between the
Participant and ADM or an Affiliate, the entire amount of reduction in any of
ADM’s taxable years that does not exceed five thousand dollars ($5,000), and the
reduction is made at the same time and in the same amount as the obligation
otherwise would have been due and collected from the Participant.



10.4
Uniformed Services Employment and Reemployment Rights Act.  Notwithstanding any
other provisions of the Plan, deferral elections and changes to the time and
form of payment shall be allowed in a manner consistent with the Uniformed
Services Employment and Reemployment Rights Act (USERRA) to the extent
authorized by Treasury Regulation § 1.409A-2(a)(15).



10.5
Successors of ADM.  The rights and obligations of ADM or a Participating
Affiliate under the Plan will inure to the benefit of, and will be binding upon,
the successors and assigns of ADM or such Participating Affiliate.



10.6
Employment Not Guaranteed.  Nothing contained in the Plan nor any action taken
hereunder will be construed as a contract of employment or as giving any
Participant any right to continued employment with ADM or any Affiliate.



10.7
Gender, Singular and Plural.  All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.



10.8
Captions.  The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.



10.9
Validity.  In the event any provision of the Plan is held invalid, void or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provisions of the Plan.



10.10
Waiver of Breach.  The waiver by ADM of any breach of any provision of the Plan
will not operate or be construed as a waiver of any subsequent breach by that
Participant or any other Participant.



10.11
Notice.  Any notice or filing required or permitted to be given to ADM or the
Participant under this Agreement will be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of ADM, to
the principal office of ADM, directed to the attention of ADM, and in the case
of the Participant, to the last known address of the Participant indicated on
the employment records of ADM.  Such notice will be deemed given as of the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.  Notices to ADM may
be permitted by electronic communication according to specifications established
by ADM.





fb.us.2013702.04




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
